 

Snell & Wilmer
LA\X/ IBI§II;.ICES

 

50 WEST LlBERTY STREET, SUITE 510

(775) 785-5440

RENO, NEVADA 89501

[\.)

\]O\U‘l-l>~b~)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Amy F. Sorenson, Esq.

Nevada Bar No. 12495

Andrew M. Jacobs, Esq.

Nevada Bar No. 12787

Wayne Klomp, Esq.

Nevada Bar No. 10109

SNELL & WILMER L.L.P.

50 West Liberty Street, Suite 510

Reno, NV 89501-1961

Telephone: (775) 785-5440

Facsimile: (775) 785-5441

Email: asorenson§ZDSWlaW.com
ajacobs@SWlaW.oom

Wklomp@SwlaW.com
Attorneysfor Plczim‘i]j‘and COunter-Defendant
Wells Fargo Bank, N.A.

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

WELLS FARGO BANK, N.A., a national CaS€ NO.I 2115-CV-00802-LDG-CWH

banking association;

STIPULATION AND ORDER TO

Plam“ff= EXTEND DEADLINES To FILE
VS' REPLIES IN SUPPORT OF MOTIONS
FOR SUMMARY JUDGMENT
PLATINUM REALTY AND HOLDINGS LLC,
a Nevada limited-liability company; SFR (FIRST REQUEST)

INVESTMENTS POOL 1, LLC, a Nevada
limited-liability company; SPRING
MOUNTAIN RANCH MASTER
ASSOCIATION, a Nevada non-profit
corporation; NEVADA ASSOCIATION
SERVICES, INC., a Nevada corporation;

Defendants.

 

 

SFR INVESTMENTS POOL 1, LLC, a Nevada
limited-liability company,

Counter-Claimant,
VS.

WELLS FARGO BANK, N.A., a national
banking association; BARBARA J. FORFA, an
individual,
Counter-Defendant,
Cross~Defendant.

 

4849-3354-9184

 

 

LAW OFFlCES
50 WEST LIBERTY STREET, SUITE 510

Snell SEL\P/Vilmer

 

RENO, NEVADA 89501~1961
(775) 785~5440

\OOO\IO`\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Plaintiff/Counter-Defendant Wells Fargo Bank, N.A. (“Wells Fargo”),
Defendant/Counter-Clairnant SFR lnvestrnents Pool l, LLC (“SFR”), and Defendant Spring
Mountain Ranch Master Association (the “HOA” jointly With Wells Fargo and SFR the “Parties”)
respectfully request the Court enter an order, pursuant to Local Rule IA 6-1, extending the
deadline for all Parties to file their replies in support of their Motions for Summary Judgrnent
(ECF Nos. 93, 94, 95 for the HOA, Wells Fargo, and SFR respectively). The current deadline for
all replies is scheduled for Novernber 27, 2018, and has not expired The Parties seek an
extension until December 7, 2018.

This is the Parties’ first request to extend the deadlines for filing replies in Support of their
respective Motions for Sulnrnary Judgrnent and is not made for any deleterious purposes or to
unnecessarily delay these proceedings Rather, the Parties seek this extension in good faith for
the benefit of the Parties and their counsel due to the intervening Thanksgiving holiday and the

current briefing schedules
///
///
///
///
///
///
///
///
///
///
///

///

4849-3354-9184

 

 

Snell & Wilmer
l.A\X/ lE)Ll‘;l:'lCES

 

50 WEST LlBERTY STREET, SUlTE 510
RENO, NEVADA 89501~1961
(775) 785-5440

11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

 

Therefore, the Parties stipulate to extend the deadline for filing any replies in support of`

the Motions for Surnmary Judgment until December 7, 2018, and request the Court enter an order

extending the deadline

IT IS SO STIPULATED.

DATED this 20th day of Novernber, 2018.

LEACH KERN GRUCHOW ANDERSON
SONG

By:

/s/ T. Chase Pittsenbarger
Sean L. Anderson, Esq. (Bar No. 7259)
T. Chase Pittsenbarger (Bar No. 13740)
8945 W. Russell Road, Ste. 330
Las Vegas, NV 89148
Telephone: (702) 538-9074
Facsimile: (702) 538-9113
Attorneysfor Spring Mountain Ranch
Master Assocz`atz`on

DATED this 20th day of November, 2018.

SNELL & WILMER L.L.P.

By:

/s/ Wayne Klomp
Amy F. Sorenson, Esq. (Bar No 12495)
Andrew 1\/1. Jacobs, Esq. (Bar No. 12797)
Wayne Klornp, Esq. (Bar No. 10109)
50 West Liberty Street, Suite 510
Reno, NV 89501-1961
Telephone: (775) 785-5440
Facsirnile: (775) 785-5441
Attorneysfor Wells Fargo chk, N.A.

IT IS SO ORDERED.

DATED this 20th day ofNovernber, 2018.
KIl\/l GILBERT EBRC)N

By: /s/ Diana S. Ebron
Diana S. Ebron, Esq.
Nevada Bar No. 10580
7625 Dean l\/lartin Drive, Suite 110
Las Vegas, NV 89139
Telephone: (702) 485-3300
Facsirnile: (702) 485-3301
Attorneysfor SFR Investmems Pool 1 , LLC

r` /4'/

.\ 1 / ry

UNI‘FED szfATEs nisTRICT COURT gUDGE

DATED; jj /L’/G’F‘q" ZW/?

_3_

4849-3354-9184

 

 

